Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0235
                       Lower Tribunal No. 19-12335
                          ________________


                             Sergey Novov,
                                  Appellant,

                                     vs.

                             Larisa Novova,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Bernard S. Shapiro, Judge.

     RNC Legal, and Ryan N. Chae (Hollywood); Bushell Law, P.A., and
Daniel A. Bushell (Fort Lauderdale), for appellant.

      Nancy A. Hass, P.A., and Nancy A. Hass (Fort Lauderdale), for
appellee.


Before LOGUE, MILLER, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Casto v. Casto, 508 So. 2d 330, 334 (Fla. 1987) (noting

that “the fact that one party to the [marital settlement] agreement apparently

made a bad bargain is not a sufficient ground, by itself, to vacate or modify

a settlement agreement” and that even an unreasonable marital settlement

agreement is enforceable if freely entered into).




                                      2